Citation Nr: 1611993	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-03 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for hypertension, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1969 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the VA Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at an October 2014 hearing at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in January 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include locating or obtaining a copy of a medical opinion the Veteran submitted at his October 2014 Board hearing.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his hypertension is caused by or the result of his service connected diabetes mellitus, type II.  


CONCLUSION OF LAW

Hypertension is proximately due to a service-connected disability.  38 U.S.C.A. §§ 5107(b), 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Since the benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran contends that his hypertension is proximately due to, or in the alternative, aggravated beyond its normal progression by his service-connected diabetes mellitus, type II.  Initially, the Board observes that the record supports service-connection for hypertension as secondary to diabetes mellitus.  As such, the Board will not discuss direct service connection in the instant case.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. 439.

A current disability exists as the June 2010 VA examiner reported a diagnosis of hypertension is confirmed.  Thus, the remaining question is whether the Veteran's service-connected diabetes mellitus, type II, caused or aggravated the hypertension. 

To address this issue the Veteran was provided a VA examination in June 2010.  The examiner noted "there is no convincing evidence in the medical literature that elevated blood glucose by itself causes hypertension."  Therefore, it was his medical opinion that it is less likely than not that the Veteran's hypertension was caused by or is a result of diabetes mellitus.  

However, the Veteran submitted a Diabetes Mellitus Disability Benefits Questionnaire (DBQ), completed by a Dr. Z.W., indicating that the Veteran's hypertension is at least as likely as not due to diabetes mellitus.  

A review of this evidence shows that the medical opinions come to contrary conclusions.  The DBQ completed by Dr. Z.W. supports the Veteran's contention that that his hypertension is caused by his service connected diabetes mellitus.  Alternatively, the VA medical opinion concludes it is less likely than not that the current condition is caused by or the result of diabetes mellitus.  For that reason, the Board finds the evidence is in equipoise regarding whether the Veteran's hypertension is caused by diabetes mellitus.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Based on the foregoing discussion, the evidence is at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


